DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua H. Sgueo on 07/13/2021.
Claims are amended as follows:
	1.	(Currently Amended)		An electronic device comprising:
communication circuitry;
a display;
at least one processor; and
a memory,
wherein the memory stores instructions configured to, when executed, cause the at least one processor to: 
establish communication with a wearable device through the communication circuitry, 
after establishing communication with the wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends, 
based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first , and
control the display to display a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.

2.	(Previously Presented)	The electronic device of claim 1, wherein the operation state of the wearable device further comprises a state regarding whether a user is wearing the wearable device.

3.	(Currently Amended)		The electronic device of claim 1, 

4.	(Previously Presented)	The electronic device of claim 3, wherein the instructions, when executed, further cause the at least one processor to, in response to identifying that the information displayed on the display is acknowledged, change from the first notification mode of the electronic device to the second notification mode.

5.	(Previously Presented)	The electronic device of claim 1, wherein the instructions, when executed, further cause the at least one processor to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time.

6.	(Previously Presented)	The electronic device of claim 5, wherein the instructions, when executed, further cause the at least one processor to, when the notification mode corresponding to the location of the electronic device is different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority.



8.	(Previously Presented)	The electronic device of claim 1, wherein the instructions, when executed, further cause the at least one processor to, in response to identifying that the wearable device is removed from a user’s body part, change from the first notification mode of the electronic device to the second notification mode.

9.	(Previously Presented)	The electronic device of claim 8, 
wherein the first notification mode comprises a mute mode, and 
wherein the second notification mode comprises at least one of a vibration mode or a sound mode.

10.	(Currently Amended)		A method of controlling an electronic device, the method comprising;
after establishing communication with a wearable device, identifying a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends; 
based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, changing from a first notification mode of the electronic device to a second notification mode of the electronic device; and
displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.

11.	(Previously Presented)	The method of claim 10, wherein the operation state of the wearable device further comprises a state regarding whether a user is wearing the wearable device.

12.	(Currently Amended)		The method of claim 10, further comprising displaying information regarding a change in a notification mode of the electronic device on the display of the electronic device.

13.	(Previously Presented)	The method of claim 10, further comprising displaying a user interface including information for guiding a setting of a type of notification mode to correspond to at least one of a location of the electronic device or a time.

14.	(Currently Amended)		The method of claim 13, further comprising determining a notification mode of the electronic device through a predetermined priority in a state in which a notification mode corresponding to the location of the electronic device is different from a notification mode corresponding to the operation state of the wearable device.

15.	(Previously Presented)	The method of claim 13, further comprising determining a notification mode of the electronic device through a predetermined priority in a state in which a notification mode corresponding to the time is different from a notification mode corresponding to the operation state of the wearable device.

16.	(Currently Amended)		A method of controlling an electronic device, the method comprising:
after establishing communication with a wearable device, identifying whether a state of communication between the wearable device and the electronic device changes, changing the state of communication between the wearable device and the electronic device comprising the wearable device changing from a state of regular 
based on identifying that the state of communication between the wearable device and the electronic device has changed, changing from a first notification mode of the electronic device to a second notification mode of the electronic device; and
displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.

17.	(Previously Presented)	The method of claim 16, 
wherein the first notification mode comprises a mute mode, and 
wherein the second notification mode comprises at least one of a vibration mode or a sound mode.

18.	(Previously Presented)	The method of claim 16, further comprising transmitting, by the wearable device to the electronic device, health-related data of a user.

19.	(Previously Presented)	The method of claim 16, further comprising:
changing an operating state of the wearable device; and 
transmitting, by the wearable device to the electronic device, information related to the changed operation state of the wearable device, 
wherein, in case the established communication between the electronic device and the wearable device becomes disconnected, identifying, by the electronic device, that a change in the operation state of the wearable device has occurred.

20.	(Currently Amended)		A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a plurality of instructions which, when executed, instruct at least one processor of an electronic device to: 
after establishing communication with a wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device 
based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first notification mode of the electronic device to a second notification mode of the electronic device; and
displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.

21.	(Previously Presented)	The electronic device of claim 1, wherein the first notification mode and the second notification mode differently notify a user of an event generated inside the electronic device or a signal received from outside the electronic device, in response to the event being generated inside the electronic device or the signal being received from outside the electronic device.

22.	(Cancelled)

	23.	(Cancelled)


Allowable Subject Matter
Claims 1-21 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
independent claim 1:
KR20150084190A (hereinafter “Choi”, translation attached), teaches,
“An electronic device (the mobile terminal 100) comprising: communication circuitry (wireless communication unit 110), a display (display 151), at least one processor (control unit 180) and a memory (memory 170), wherein the memory stores instructions configured to, when executed, cause the at least one processor to:  establish communication with a wearable device through the communication circuitry (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation), after establishing communication with the wearable device (see, established connection between mobile terminal 200 and wearable device 300), identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation), and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), change from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.
However, Choi, does not teach or suggest the following novel features:
“An electronic device the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends, and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode”, in combination with all the recited limitations of the claim 1.

With respect to the allowed independent claim 10:
KR20150084190A (hereinafter “Choi”), teaches,
“A method of controlling an electronic device comprising identifying a change in an operation state of the wearable device establish communication with the electronic (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation) from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation) and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), changing from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.
However, Choi, does not teach or suggest the following novel features:
comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends, and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode”, in combination with all the recited limitations of the claim 10.

With respect to the allowed independent claim 16:
KR20150084190A (hereinafter “Choi”), teaches,
“after establishing communication with a wearable device, identifying whether a state of communication between the wearable device and the electronic device changes (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation) and based on identifying that the state of communication between the wearable device and the electronic device has changed (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), changing from a first notification mode of the electronic device to a second notification (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111]).”
“A method of controlling an electronic device as claimed in claim 16, comprising: comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends, and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode”, in combination with all the recited limitations of the claim 16.

With respect to the allowed independent claim 20:
KR20150084190A (hereinafter “Choi”), teaches,
“A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a plurality of instructions which, when executed, instruct at least one processor of an electronic device to identifying a change in an operation state of the wearable device establish communication with the electronic device (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation) from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation) and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), changing from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.
However, Choi, does not teach or suggest the following novel features:
“A computer program product comprising as claimed in claim 20, comprising: comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends, and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode”, in combination with all the recited limitations of the claim 20.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641